ORDER
Nevada state prisoner Christopher Lee Cyr appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition for failure to comply with the court’s order.
Because Cyr challenges the final order in a habeas proceeding, a certificate of appealability is required before an appeal may be taken. See 28 U.S.C. § 2253(c). We construe Cyr’s notice of appeal as a request for a certificate of appealability on the issue of whether the district court properly dismissed his habeas petition for failure to follow the court’s order. So construed, the motion is denied. See 9th Cir. R. 22-l(d); see also Slack v. McDaniel, 529 U.S. 473, 484-85, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000).